ON MOTION
GAJARSA, Circuit Judge.

ORDERED

Theodore C. Lange submits a letter which we treat as a motion to stay this case pending further proceedings at the Merit Systems Protection Board.
Lange appealed his removal from the Department of the Interior to the Board, docket number SE-0752-02-0259-I-1. The parties entered into an oral settlement agreement and the administrative judge (AJ) dismissed the appeal. Lange filed a petition for review and “petition to rescind” with the Board. The Board held that the settlement agreement was “still in effect with respect to all but the appellant’s ADEA-related claims.” Concerning the age discrimination claim, the Board remanded the case to the AJ for further proceedings. Lange filed a petition seek*173ing review by this court, although the case remains pending before the AJ.
Our jurisdiction to limited to reviewing a “final order or decision” of the Merit Systems Protection Board. 5 U.S.C. § 7703(a)(1). Absent circumstances not present here, an order remanding a case to an administrative agency is not a final order. Cabot Corp. v. United States, 788 F.2d 1539, 1542 (Fed.Cir.1986). Because there is no final order, we lack jurisdiction.
Accordingly,
IT IS ORDERED THAT:
(1) The petition is dismissed for lack of jurisdiction.
(2) Lange’s motion to stay this petition for review is denied as moot.
(3) Each side shall bear its own costs.